DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed September 12th, 2022 have been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Claim Objection alongside each and every 112b Rejection previously set forth in the Non-Final Office Action mailed June 10th, 2022 and are hereby withdrawn in light of their correction.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (U.S. Pat. No. 5438723) in view of Choi (U.S. Pub. No. 20190174928) and Scott (U.S. Pat. No. 1917777).
Regarding claim 1, Carroll discloses (FIGS. 1-4, 6-8, 10, and 20) a foldable and adjustable bed assembly (As illustrated in FIGS. 1-4, 6-8, 10, and 20) comprising a bed base comprising a plurality of sections (as illustrated in FIG. 6) moveable between an open position defining a support surface (as illustrated in FIG. 7) and a folded position (as illustrated in FIG. 1), the plurality of articulated sections comprising: an adjustable head section (corresponding to 32/29; FIG. 8; about 32; FIG. 7/10) comprising a head section fixed frame (correspondent and beneath 32; FIGS. 7 and 10) and a head section decking portion (32; FIGS. 7 and 10) movably attached to the head section fixed frame (As illustrated between FIGS. 7 and 10), the adjustable head section defining (as illustrated upon 32; FIGS. 7 and 10) a head section length and a head section width (as illustrated between FIGS. 7 and 10); and an adjustable foot section (corresponding to 58/59/42; FIG. 8) comprising a foot section fixed frame (correspondent and beneath 58/59; FIGS. 7, 8, and 10) and a foot section decking portion (58/59; FIGS. 7, 8, and 10) moveably attached to the foot section fixed frame (As illustrated between FIGS. 7, 8, and 10), the foot section decking portion comprising a foot section decking surface (as illustrated upon 58/59; FIGS. 7, 8, and 10) the adjustable foot section defining a foot section length and a foot section width (As illustrated between FIGS. 7 and 10); and a center section (Correspondent to 14; FIG. 7) 
However, Carroll does not explicitly disclose a plurality of articulated sections moveable between an open position defining a support surface and a folded position (the sections being foldable); and a center section attached to the adjustable head section and the adjustable foot section, the center section comprising a center section fixed frame and a center section decking portion attached to the center section fixed frame, the center section decking portion comprising a center section decking surface; wherein: in the open position, the head section decking surface, foot section decking surface, and center section decking surface are configured to operatively contact and support a mattress in an expanded condition, in the folded position, the head section decking surface, foot section decking surface, and center section decking surface define a cavity configured to operatively contain the mattress in a compressed condition; and in the folded position, the head section decking surface is configured to operatively face toward the foot section decking surface.
Regardless Choi teaches (FIGS. 1-4) a plurality of articulated sections (as illustrated in FIGS. 1-4) moveable between an open position (As illustrated in FIG. 1) defining a support surface and a folded position (as illustrated in FIG. 4); and a center section attached to the adjustable head section and the adjustable foot section, the center section comprising a center section fixed frame and a center section decking portion attached to the center section fixed frame, the center section decking portion comprising a center section decking surface; wherein: in the open position, the head section decking surface, foot section decking surface, and center section decking surface are configured to operatively contact and support a mattress in an expanded condition, in the folded position, the head section decking surface, foot section decking surface, and center section decking surface define a cavity configured to operatively contain the mattress in a compressed condition; and in the folded position, the head section decking surface is configured to operatively face toward the foot section decking surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have incorporated the articulation of the sections such that they are movable between an open position defining a support surface and folded position as Choi demonstrates (As illustrated between FIGS. 1-4) into the assembly and deployment system of Carroll. Where the results would have been predictable as Carroll and Choi both are concerned with collapsible and shippable bedding assemblies. Where it is considered advantageous that in rendering the articulated sections foldable relative to each other as Choi demonstrates, the assemblage of Carroll is substantially less prone to the loss of pieces, thereby maintaining system integrity of the assembly between transport by mitigating the potential loss of structure parts.
Wherein the combination of Carrol and Choi as set forth above would establish a center section (Carroll: correspondent to 14; FIG. 7, with deference to Choi: as illustrated in FIGS. 1 and 4) attached to the adjustable head section and the adjustable foot section (as illustrated in FIGS. 1 and 4 of Choi), the center section comprising a center section fixed frame (Carroll: correspondent 14; as illustrated in FIGS. 10) and a center section decking portion (Carrol: correspondent 14; FIG. 7) attached to the center section fixed frame (Carrol: as illustrated between FIGS. 7 and 10), the center section decking portion comprising a center section decking surface (atop 14; as illustrated in FIG. 7 and 10); wherein: in the open position, the head section decking surface, foot section decking surface, and center section decking surface are configured to operatively contact and support a mattress in an expanded condition (Claim 1: mattress deck), in the folded position, the head section decking surface, foot section decking surface, and center section decking surface define a cavity (as set forth through Choi: FIGS. 1 and 4) configured to operatively contain the mattress in a compressed condition (as illustrated between fIGS. 1 and 4); and in the folded position, the head section decking surface is configured to operatively face toward the foot section decking surface (Choi: as illustrated in FIG. 3).
 Choi: as illustrated in FIGS. 1 and 4
However, Carroll still does not explicitly disclose the adjustable head section comprising head section dimensional adjustment mechanism configured to operatively change the head section length, the head section width or the head section length and the head section width; nor a foot section dimensional adjustment mechanism configured to operatively change the foot section length, the foot section width or the foot section length and the foot section width
Regardless Scott teaches (FIGS. 1-2) a section dimensional adjustment mechanism (correspondent to 13, 11, and explained in [2:93-97] to change the section length of the part of a bed (as illustrated between FIGS. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have incorporated the sectional adjustment mechanisms of Scott (as illustrated in FIGS. 1-2 and clarified in [2:93-97] to both the head section and the foot section of Carroll (as illustrated in FIGS. 7 and 10). Where the results would have been predictable as both Carroll and Scott are concerned with collapsible bedding arrangements. Where advantageously, the inclusion of the section dimensional adjustment mechanism will eminently avail a larger mattress to be accommodated, and to otherwise minimize in use with a smaller mattress, reducing the number of edges about the platform and furthermore reinforcing the ends of the head and foot sections, thereby improving the modularity of the assembly of Carroll and the longevity of the parts thereof.
It should be understood that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Notably, the decking sections/fixed frames of Choi appear to lack an explicit rotation limiter, thereby availing Carrol the capability to fold in either direction such that the foot and section may either operatively face each other or away from each other dependent on how a user decides to fold the deck portions of the combination. It should further be understood that such consideration for the sake of conciseness is considered to be understood in independent claims 12 and 17.
Regarding claim 2, Carroll in view of Choi and Scott discloses (Scott: FIGS. 1-2) the bed assembly of claim 1, wherein the head section folding end head section dimensional adjustment mechanism and the foot section dimensional adjustment mechanism comprise folding mechanisms (As set forth in claim 1 above with deference to Scott: FIGS. 1-2).
Regarding claim 3, Carroll in view of Choi and Scott discloses (Scott: FIGS. 1-2) the bed assembly of claim 1, wherein the head section dimensional adjustment mechanism comprises a head section folding end portion spanning the head section width and extending along a portion of the head section length (As set forth in the combination of claim 1 above with deference to Scott: 11/13: FIGS. 1-2), wherein folding the head section folding end portion onto the head section decking surface decreases the head section length (As set forth in the combination of claim 1 above with deference to Scott: 11/13: FIGS. 1-2).
Regarding claim 5, Carroll in view of Choi and Scott discloses (Carroll: FIGS. 7 and 13; Scott: FIGS. 1-2) the bed assembly of claim 1, wherein: the adjustable foot section comprises a first adjustable foot section (Carroll: 59/159; FIG. 7/13) and a second adjustable foot section (Carroll: 58/158; FIGS. 7/13) pivotally attached to the first adjustable foot section (Carroll: as illustrated in FIGS. 7 and 13); the second adjustable foot section defines the foot section width and a second adjustable foot section length, the second adjustable foot section length less than the foot section length (as eminently demonstrated in FIGS. 7 and 13); and the foot section dimensional adjustment mechanism comprises a foot section folding end portion spanning the foot section width and extending along a portion of the second adjustable foot section length (As set forth in the combination of claim 1 above with deference to Scott: 11/13: FIGS. 1-2), wherein folding the foot section folding end portion onto the foot section decking surface decreases the foot section length (As set forth in the combination of claim 1 above with deference to Scott: 11/13: FIGS. 1-2).
Regarding claim 7, Carroll in view of Choi and Scott discloses (Carroll: FIGS. 7; Choi: FIGS. 1 and 4) the bed assembly of claim 1, wherein the center section (Carroll: correspondent to 14 (FIG. 7); as set forth in claim 1 above with deference to Choi: as illustrated in FIGS. 1 and 4) pivotally attached to the adjustable head section and the adjustable foot section (as set forth in claim 1 above with deference to Choi: as illustrated in FIGS. 1 and 4).
Regarding claim 8, Carroll in view of Choi and Scott discloses (Carroll: FIGS. 7; Choi: FIG. 4) the bed assembly of claim 7, wherein: the center decking portion (Carroll: 14; FIG. 7) defines a center decking portion length that extends between the adjustable head section and the adjustable foot section (As illustrated in FIGS. 7); and a cavity depth defined by the head section length and the foot section length and a cavity width between the head section decking portion and the foot section decking portion is defined by the center decking portion length (As set forth in claim 1 above with deference to Choi: FIGS. 4).
Regarding claim 9, Carroll in view of Choi and Scott discloses (Choi: FIGS. 4) the bed assembly of claim 8, further comprising, the mattress (Choi: claim 1: “mattress”) is configured to fit completely within the cavity when in the compressed condition (Choi: as illustrated in FIG. 4).
Regarding claim 11, Carroll in view of Choi and Scott discloses (Carroll: FIG. 1; Choi: FIG. 4; Scott: FIGS. 1-2) the bed assembly of claim 1, wherein in the folded position the bed base defines a folded width, a folded depth and a folded length defining a size (Carroll: as illustrated in FIG. 1; Choi: as illustrated in FIG. 4), wherein the folded width, the folded length or the folded width and the folded length are configured to be operatively adjusted by the head section dimensional adjustment mechanism and the foot section dimensional adjustment mechanism (as set forth in claim 1 above with deference to Scott: FIGS. 1-2).
Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll in view of Choi and Scott in further view of itself.
Regarding claim 4, Carroll in view of Choi and Scott discloses (Scott: FIGS. 1-2) the bed assembly of claim 3, wherein head section folding end extends {a length} (As illustrated in FIGS. 1-2).
However, Carroll in view of Choi and Scott does not explicitly disclose wherein the head section folding end portion of the head section length extends about 4 inches
Regardless Carroll in view of Choi and Scott discloses the claimed invention except for the length being about 4 inches.  It would have been obvious matter of design choice to have made the head section folding end portion extend about 4 inches, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955). Where there is a lack of criticality for the feature asserted by applicant. Where Applicant states in paragraph 0052 “The portion of the head section length can be up to 4 inches, up to 6 inches or more”. While the results would have been predictable as Carroll in view of Choi and Scott possess a form of physical dimension, where such dimension can be measured in inches. It would have been an obvious matter of design choice to size the component to a dimension that was suitable such as for a child or a full grown adult.
Regarding claim 6, Carroll in view of Choi and Scott discloses (Scott: FIGS. 1-2) the bed assembly of claim 5, wherein the foot section folding end portion extends {a length} (Scott: as illustrated in FIGS. 1-2).
However, Carroll in view of Choi and Scott does not explicitly disclose the foot section folding end portion of the second adjustable foot section extends about 4 inches
Regardless Carroll in view of Choi and Scott discloses the claimed invention except for the length being about 4 inches.  It would have been obvious matter of design choice to have made the foot section folding end portion extending about 4 inches, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955). Where there is a lack of criticality for the feature asserted by applicant. Where Applicant states in paragraph 0052 “The portion of the head section length can be up to 4 inches, up to 6 inches or more”. While the results would have been predictable as Carroll in view of Choi and Scott possess a form of physical dimension, where such dimension can be measured in inches. It would have been an obvious matter of design choice to size the component to a dimension that was suitable such as for a child or a full grown adult.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll in view of Choi and Scott in further view of Illulian (U.S. Pub. No. 20160206088).
Regarding claim 10, Carroll in view of Choi and Scott discloses (Carroll: FIGS. 7-10) the bed assembly of claim 8, further comprising: a plurality of legs (25; FIGS. 7-10); and such legs each comprising a first part of the two-part mechanical fastener ([3:13]/[3:35-36]: “fixed legs are mounted”) and a second part of the two-part mechanical fastener at a plurality of locations on at least one of the head section fixed frame and the foot section fixed frame ([3:13]/[3:35-36]: “mounted on frame 29”/”mounted on frame 42”.
However, Carroll does not explicitly disclose each leg comprising a first part of the two-part mechanical fastener where such second part of each two-part mechanical fastener is configured to be operatively, positions at a corresponding one of a plurality of locations located on at least one of the head section decking portion and the foot section decking portion at two locations wherein with the plurality of articulated sections in the folded position, legs attached to the second part of each two-part mechanical fasteners disposed on the head section decking portion or the foot section decking portion span the cavity width and are located along the cavity depth
Regardless Illulian teaches (FIGS. 8 and 9) a plurality of legs (132; FIG. 9) for folding furniture (As illustrated in FIG. 8), each leg comprising a first part of the two-part mechanical fastener (As illustrated in FIG. 9); on at least one of the head section decking portion and the foot section decking portion at two location (As illustrated in FIG. 9: clarified in [0046]: “that are fixed… to the bottom surface of the table top 112”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have incorporated the first and second parts of each the two part mechanical fastener alongside the additional holes upon the decking surface as Illulian teaches (as illustrated in FIGS. 8-9; clarified in [0046]) into the assembly of Carroll. Where the results would have been predictable as both Carroll and Illulian are concerned with collapsible/folding furniture items. Where further advantageously the inclusion of legs attachable through a second part in the form of a through hole in the decking of Carroll would enable the emplacement of additional legs to better support the occupant such as if the individual is of a greater weight in the unfolded form, while in the folded form, the additional second parts of the two part mechanical fastener would obviously permit the securement of the legs therein. And further wherein with the plurality of articulated sections in the folded position, legs attached to the second part of the two-part mechanical fasteners disposed on the head section decking portion or the foot section decking portion span the cavity width and are located along the cavity depth (as conveyed through Choi: FIG. 4)
Claim(s) 12, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll in view of Choi and Illulian.
Regarding claim 12, Carroll discloses (FIGS. 1-4, 6-8, 10, and 20) a foldable and adjustable bed assembly (As illustrated in FIGS. 1-4, 6-8, 10, and 20) comprising a bed base comprising a plurality of sections (as illustrated in FIG. 6) operatively moveable between an open position defining a support surface (as illustrated in FIG. 7) configured to operatively contact and support a mattress (claim 1: “mattress deck”) and a folded position (as illustrated in FIG. 1), the plurality of articulated sections comprising: an adjustable head section (corresponding to 32/29; FIG. 8; about 32; FIG. 7/10) comprising a head section fixed frame (correspondent and beneath 32; FIGS. 7 and 10) and a head section decking portion (32; FIGS. 7 and 10) movably attached to the head section fixed frame (As illustrated between FIGS. 7 and 10), the head section decking portion comprising a head section decking surface configured to operatively contact and support the mattress (Claim 1: “mattress”; as conveyed through FGS. 7 and 10); and an adjustable foot section (corresponding to 58/59/42; FIG. 8) comprising a foot section fixed frame (correspondent and beneath 58/59; FIGS. 7, 8, and 10) and the foot section decking portion (58/59; FIGS. 7, 8, and 10) moveably attached to the foot section fixed frame (As illustrated between FIGS. 7, 8, and 10); a plurality of legs (25; FIGS. 7-10), the foot section decking portion comprising a foot section decking surface configured to operatively contact and support the mattress (Claim 1: “mattress deck”; with deference to FIGS. 7 and 10); and such legs each comprising a first part of a two-part mechanical fastener ([3:13]/[3:35-36]: “fixed legs are mounted”) and a second part of the two-part mechanical fastener located at a corresponding one of a plurality of locations on at least one of the head section fixed frame and the foot section fixed frame ([3:13]/[3:35-36]: “mounted on frame 29”/”mounted on frame 42”).
However, Carroll does not explicitly disclose a plurality of articulated sections moveable between an open position defining a support surface and a folded position (the sections being foldable), wherein in the folded position, the head section decking surface is configured to operatively face toward the foot section decking surface..
Regardless Choi teaches (FIGS. 1-4) a plurality of articulated sections (as illustrated in FIGS. 1-4) moveable between an open position (As illustrated in FIG. 1) defining a support surface and a folded position (as illustrated in FIG. 4), wherein in the folded position, the head section decking surface is configured to operatively face toward the foot section decking surface (as illustrated in FIG. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have incorporated the articulation of the sections such that they are movable between an open position defining a support surface and folded position as Choi demonstrates (As illustrated between FIGS. 1-4) into the assembly and deployment system of Carroll. Where the results would have been predictable as Carroll and Choi both are concerned with collapsible and shippable bedding assemblies. Where it is considered advantageous that in rendering the articulated sections foldable relative to each other as Choi demonstrates, the assemblage of Carroll is substantially less prone to the loss of pieces, thereby maintaining system integrity of the assembly between transport by mitigating the potential loss of structure parts.
However, Carroll still does not explicitly disclose each leg comprising a first part of the two-part mechanical fastener where such second part of the two-part mechanical fastener is located at a plurality of locations on at least one of the head section decking portion and the foot section decking portion at two locations
Regardless Illulian teaches (FIGS. 8 and 9) a plurality of legs (132; FIG. 9) for folding furniture (As illustrated in FIG. 8), each leg comprising a first part of the two-part mechanical fastener (As illustrated in FIG. 9); on at least one of the head section decking portion and the foot section decking portion at two location (As illustrated in FIG. 9: clarified in [0046]: “that are fixed… to the bottom surface of the table top 112”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have incorporated the first and second parts of the two part mechanical fastener alongside the additional holes upon the decking surface as Illulian teaches (as illustrated in FIGS. 8-9; clarified in [0046]) into the assembly of Carroll. Where the results would have been predictable as both Carroll and Illulian are concerned with collapsible/folding furniture items. Where further advantageously the inclusion of legs attachable through a second part in the form of a through hole in the decking of Carroll would enable the emplacement of additional legs to better support the occupant such as if the individual is of a greater weight in the unfolded form, while in the folded form, the additional second parts of the two part mechanical fastener would obviously permit the securement of the legs therein.
Regarding claim 13, Carroll in view of Choi and Illulian discloses (Carroll: FIGS. 7-10; Illulian: FIG. 9; Choi: FIG. 4) the bed assembly of claim 12, wherein: the head section decking portion(as illustrated upon 32; FIGS. 7 and 10) defines a head section length and a head section width (as illustrated between FIGS. 7 and 10); the foot section decking portion (as illustrated upon 58/59; FIGS. 7, 8, and 10) defines a foot section length and a foot section width (As illustrated between FIGS. 7 and 10); the plurality of articulated sections further comprises a center section (Carroll: correspondent to 14 (FIG. 7); as set forth in claim 1 above with deference to Choi: as illustrated in FIGS. 1 and 4) pivotally attached to the adjustable head section and the adjustable foot section (as set forth in claim 1 above with deference to Choi: as illustrated in FIGS. 1 and 4) and defining a center decking portion (Carroll: 14; FIG. 7) comprising a center decking portion length extending between the adjustable head section and the adjustable foot section (As illustrated in FIGS. 7); and the bed base in the folded position forms a cavity defined by the head section decking portion, the foot section decking portion and the center decking portion (As set forth in claim 1 above with deference to Choi: FIGS. 4), the cavity characterizes a cavity depth defined by head section length and the foot section length and a cavity width extending between the head section decking portion and the foot section decking portion defined by the center decking portion length (As set forth in claim 1 above with deference to Choi: FIGS. 4).
Regarding claim 14, Carroll in view of Choi and Illulian discloses (Choi: FIGS. 4) the bed assembly of claim 13, further comprising the mattress (Choi: claim 1: “mattress”), wherein the mattress is configured to operatively fit completely within the cavity when in the compressed condition (Choi: as illustrated in FIG. 4).
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll in view of Choi and Illulian in further view of Scott.
Regarding claim 15, Carroll in view of Choi and Illulian discloses the bed assembly of claim 13.
However, Carroll does not explicitly disclose wherein the head section decking portion further comprises a head section dimensional adjustment mechanism configured to operatively change the head section length, the head section width or the head section length and the head section width.
Regardless Scott teaches (FIGS. 1-2) a section dimensional adjustment mechanism (correspondent to 13, 11, and explained in [2:93-97] configured to operatively change the section length of the part of a bed (as illustrated between FIGS. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have incorporated the sectional adjustment mechanisms of Scott (as illustrated in FIGS. 1-2 and clarified in [2:93-97] to the head section of Carroll (as illustrated in FIGS. 7 and 10). Where the results would have been predictable as both Carroll and Scott are concerned with collapsible bedding arrangements. Where advantageously, the inclusion of the section dimensional adjustment mechanism will eminently avail a larger mattress to be accommodated, and to otherwise minimize in use with a smaller mattress, reducing the number of edges about the platform and furthermore reinforcing the ends of the head sections, thereby improving the modularity of the assembly of Carroll and the longevity of the parts thereof.
Regarding claim 16, Carroll in view of Choi and Illulian discloses the bed assembly of claim 13.
However, Carroll does not explicitly disclose wherein the foot section decking portion further comprises a foot section dimensional adjustment mechanism configured to operatively change the foot section length, the foot section width or the foot section length and the foot section width
Regardless Scott teaches (FIGS. 1-2) a section dimensional adjustment mechanism (correspondent to 13, 11, and explained in [2:93-97] to change the section length of the part of a bed (as illustrated between FIGS. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have incorporated the sectional adjustment mechanisms of Scott (as illustrated in FIGS. 1-2 and clarified in [2:93-97] to the foot section of Carroll (as illustrated in FIGS. 7 and 10). Where the results would have been predictable as both Carroll and Scott are concerned with collapsible bedding arrangements. Where advantageously, the inclusion of the section dimensional adjustment mechanism will eminently avail a larger mattress to be accommodated, and to otherwise minimize in use with a smaller mattress, reducing the number of edges about the platform and furthermore reinforcing the ends of the foot sections, thereby improving the modularity of the assembly of Carroll and the longevity of the parts thereof.
Claim(s) 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll in view of Choi.
Regarding claim 17, Carroll discloses (FIGS. 1-4, 6-8, 10, and 20) a foldable and adjustable bed assembly (As illustrated in FIGS. 1-4, 6-8, 10, and 20) comprising a bed base comprising a plurality of sections (as illustrated in FIG. 6) moveable between an open position defining a support surface (as illustrated in FIG. 7) configured to operatively contact and support a mattress (claim 1: “mattress deck”) and a folded position (as illustrated in FIG. 1), wherein in the folded position the bed base defines a folded width, a folded depth and a folded length (Carroll: as illustrated in FIG. 1; Choi: as illustrated in FIG. 4), the plurality of articulated sections comprises an adjustable head section (corresponding to 32/29; FIG. 8; about 32; FIG. 7/10) and an adjustable foot section (corresponding to 58/59/42; FIG. 8), comprising a head section fixed frame (32; FIGS. 7 and 10) comprising a head section decking surface (as illustrated upon 32; FIGS. 7 and 10), the foot section comprising a foot section fixed frame (58/59; FIGS. 7, 8, and 10) comprising a foot section decking surface (as illustrated upon 58/59; FIGS. 7, 8, and 10),.
However, Carroll does not explicitly disclose a plurality of articulated sections moveable between an open position defining a support surface and a folded position (the sections being foldable) and configured to contain the mattress.
Regardless Choi teaches (FIGS. 1-4) a plurality of articulated sections (as illustrated in FIGS. 1-4) moveable between an open position (As illustrated in FIG. 1) defining a support surface and a folded position (as illustrated in FIG. 4), and configured to contain the mattress (as illustrated in FIG. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have incorporated the articulation of the sections such that they are movable between an open position defining a support surface and folded position as Choi demonstrates (As illustrated between FIGS. 1-4) into the assembly and deployment system of Carroll. Where the results would have been predictable as Carroll and Choi both are concerned with collapsible and shippable bedding assemblies. Where it is considered advantageous that in rendering the articulated sections foldable relative to each other as Choi demonstrates, the assemblage of Carroll is substantially less prone to the loss of pieces, thereby maintaining system integrity of the assembly between transport by mitigating the potential loss of structure parts
Regarding claim 18, Carroll in view of Choi discloses (Carroll: FIGS. 1 and 7; Choi: FIGS. 1 and 4) the bed assembly of claim 17, wherein at least one of the folded width and the folded length is operatively adjustable to achieve a desired size (Carroll: as illustrated between FIGS. 1 and 7; Choi: as illustrated between FIGS. 1 and 4)
Regarding claim 20, Carroll in view of Choi discloses (Choi: FIGS. 4) the bed assembly of claim 17, wherein: in the folded position the plurality of articulated sections defines a cavity (Choi: as illustrated in FIG. 4); and the bed assembly further comprises a mattress characterized by an expanded condition configured for operative contact with the support surface and a compressed condition (Choi: claim 1: “mattress”), configured for operatively  fitting completely within the cavity (Choi: as illustrated in FIG. 4).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll in view of Choi in further view of Scott.
Regarding claim 19, Carroll in view of Choi discloses the bed assembly of claim 17, wherein the plurality of articulated sections comprises: the adjustable head section (corresponding to 32/29; FIG. 8; about 32; FIG. 7/10) that comprises the head section decking portion (32; FIGS. 7 and 10),the adjustable head section defining a head section decking surface (as illustrated upon 32; FIGS. 7 and 10) comprising a head section length and a head section width (as illustrated between FIGS. 7 and 10); and athe adjustable foot section (corresponding to 58/59/42; FIG. 8) comprises a foot section decking portion (58/59; FIGS. 7, 8, and 10) that comprises the foot section decking surface (as illustrated upon 58/59; FIGS. 7, 8, and 10) the adjustable foot section defining a foot section length and a foot section width (As illustrated between FIGS. 7 and 10).
However, Carroll does not explicitly disclose wherein the adjustable head section comprises a head section dimensional adjustment mechanism configured to operatively change the head section length, the head section width or the head section length and the head section width; and the adjustable food section comprises a foot section dimensional adjustment mechanism configured to operatively change the foot section length, the foot section width or the foot section length and the foot section width; wherein the folded width, the folded length or the folded width and the folded length are configured to be operatively adjusted by the head section dimensional adjustment mechanism and the foot section dimensional adjustment mechanism.
Regardless Scott teaches (FIGS. 1-2) a section dimensional adjustment mechanism (correspondent to 13, 11, and explained in [2:93-97] to change the section length of the part of a bed (as illustrated between FIGS. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have incorporated the sectional adjustment mechanisms of Scott (as illustrated in FIGS. 1-2 and clarified in [2:93-97] to both the head section and the foot section of Carroll (as illustrated in FIGS. 7 and 10). Where the results would have been predictable as both Carroll and Scott are concerned with collapsible bedding arrangements. Where advantageously, the inclusion of the section dimensional adjustment mechanism will eminently avail a larger mattress to be accommodated, and to otherwise minimize in use with a smaller mattress, reducing the number of edges about the platform and furthermore reinforcing the ends of the head and foot sections, thereby improving the modularity of the assembly of Carroll and the longevity of the parts thereof. 
Response to Arguments
Applicant’s arguments, see Remarks (pages 10-11), filed September 12th, 2022, with respect to Claim Objections and 112b Rejections have been fully considered and are persuasive.  The Claim Objections and 112b Rejections of September 12th, 2022 has been withdrawn. 
Applicant's arguments filed September 12th, 2022 have been fully considered but they are not persuasive.
Notably, with regards to applicant’s allegation (Remarks: pages 11-12; section III), that Carrol in view of Choi fails to disclose each and every limitation; particularly Choi does not disclose that the folding is particularly limited, only the consideration of the folding decking/frame portions are contemplated in the combination into Carrol. With no limiter and freely foldable decking/section portions in the combination with Carrol, Carrol would be free to inherently fold in either direction, such that the head and foot decking portions/surfaces may be either opposed or facing each other correspondent the cavity space. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Notably, the combination of Choi with Carrol would likely not necessitate the legs of Choi, but the folding articulating section’s mechanism would prove beneficial for Carrol; as rendering the articulated sections foldable relative to each other as Choi demonstrates, the assemblage of Carroll is substantially less prone to the loss of pieces, thereby maintaining system integrity of the assembly between transport by mitigating the potential loss of structural parts.
Therefore, Examiner respectfully not persuaded at the present time that Carrol in view of Choi et. al. fails to anticipate or otherwise make obvious the claimed subject matter of applicant’s invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/18/2022